DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on December 3, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,297,325 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward Sandor on February 12, 2021.

The application has been amended as follows: 

In the claims:

1. An apparatus, comprising:

a string of vertically arranged memory cells at least partially extending around a semiconductor pillar, the string of memory cells including a select device at least partially extending around the semiconductor pillar;
an assist device extending at least partially around the semiconductor pillar on the opposite side of the select device from the memory cells;
a data line connection opposite the assist device from the select device, wherein the data line connection is configured to electrically connect the assist device to a data line; and 
a controller configured to control the select device and the assist device, 
wherein the controller is configured to bias gates of the select device and the assist device to a first voltage during an erase operation, and to bias the gates of the select device and the assist device to different second and third voltages during a program operation.

5.  CANCELED

Reasons for Allowance

Claims 1-4, 7-18, and 20-29 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a data line connection opposite the assist device from the select device, wherein the data line connection is configured to electrically connect the assist device to a data line; and the controller is configured to bias gates of the select device and the assist device to a first voltage during an erase operation, and bias the gates of the select device and the assist device to different second and third voltages during a program operation in combination with the other limitations thereof as is recited in the claim. Claims 2-4 and 7-11 depend on claim 1.

Regarding claim 12: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of the first voltage is higher than the second and third voltages, and the third voltage is higher than the second voltage in combination with the other limitations thereof as is recited in the claim. Claims 13-18 and 20 depend on claim 12.

Regarding claim 21: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of the first voltage is higher than the second and third voltages, and the third voltage is higher than the second voltage in combination with the other limitations thereof as is recited in the claim. Claims 22-29 depend on claim 21.

	





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827